Name: 81/525/EEC: Commission Decision of 12 June 1981 on applications for advances and refunds of premiums in connection with collective projects for the restructuring of vineyards
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  economic policy;  information technology and data processing;  agricultural activity; NA
 Date Published: 1981-07-18

 Avis juridique important|31981D052581/525/EEC: Commission Decision of 12 June 1981 on applications for advances and refunds of premiums in connection with collective projects for the restructuring of vineyards Official Journal L 196 , 18/07/1981 P. 0011 - 0018 Spanish special edition: Chapter 03 Volume 22 P. 0145 Portuguese special edition Chapter 03 Volume 22 P. 0145 COMMISSION DECISION of 12 June 1981 on applications for advances and refunds of premiums in connexion with collective projects for the restructuring of vineyards (81/525/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 458/80 of 18 February 1980 on collective projects for the restructuring of vineyards (1), and in particular Article 10 (4) thereof, Whereas applications for advances and refunds of the premiums paid in connexion with the restructuring measure must provide certain items of information in order for it to be established that the expenditure complies with the provisions of Regulation (EEC) No 458/80 and the information provided when the projects were submitted and approved in accordance with Article 7 (1) of that Regulation; Whereas, to permit effective control, Member States must keep the supporting documents at the Commission's disposal for a period of three years after payment of the last refund for a project; Whereas, to enable the Commission to pay advances, detailed rules and prodecures relating to this must be drawn up; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee of the European Agricultural Guidance and Guarantee Fund, HAS ADOPTED THIS DECISION: Article 1 1. The applications for refunds referred to in Article 10 (1) of Regulation (EEC) No 458/80 must comply with the tables in Annexes I, II and III. 2. Member States shall communicate to the Commission, together with their first refund application, the texts of the relevant national laws, regulations and administrative provisions as well as the forms or any other documents relating to the administrative implementation of the measure. Article 2 Member States shall keep at the Commission's disposal, for a period of three years after payment of the final refund for a project, all the supporting documents or certified copies thereof in their possession, on the basis of which the premiums provided for in Regulation (EEC) No 458/80 were approved. Article 3 Applications for advances in respect of expenditure eligible for financing by the European Agricultural Guidance and Guarantee Fund, Guidance Section, must comply with the table in Annex IV. Article 4 1. Advances from the European Agricultural Guidance and Guarantee Fund, Guidance Section, may not exceed 80 % of the Community contribution towards the financing of scheduled expenditure for the reference year. 2. Advances which have not been spent during the year for which they were paid will be deducted from the advance to be paid for the following year. Article 5 1. Member States shall submit, before the end of each year in respect of which advances have been paid to them, a report on the progress of operations during the first 10 months of the year, in accordance with the table in Annex V. (1) OJ No L 57, 29.2.1980, p. 27. 2. Advances in respect of the following year may not be paid before the report referred to above has been forwarded to the Commission. Article 6 This Decision is addressed to the Member States. Done at Brussels, 12 June 1981. For the Commission The President Gaston THORN ANNEX I Application for refund of expenditure incurred during 19.. in connexion with Regulation (EEC) No 458/80 on collective projects for the restructuring of vineyards SUMMARY >PIC FILE= "T0020340"> The administrative units referred to in Annexes II to V are: - the BundeslÃ ¤nder in Germany, - the regioni in Italy, - the dÃ ©partements in France. ANNEX II (A) >PIC FILE= "T0020341"> ANNEX II (B) >PIC FILE= "T0020342"> ANNEX III Sums recovered in calendar year 19.. >PIC FILE= "T0020343"> ANNEX IV Application for payment of an advance for 19.. in connexion with Regulation (EEC) No 458/80 on collective projects for the restructuring of vineyards >PIC FILE= "T0020344"> It is confirmed that: - the advances requested above relate only to projects approved by the Commission in accordance with Article 7 of Regulation (EEC) No 458/80, - the funds needed for national financing are available and will be paid to the beneficiaries during the year in respect of which the advances are requested, - the costs entered in column 4 correspond to the expenditure to be incurred during the year in respect of which the advances are requested, - the advances will be made available to the beneficiaries bearing the costs during the year in respect of which the advances are requested. ... (Stamp and signature of competent authority) ANNEX V >PIC FILE= "T0020345">